 

 

Case 5:21-cr-20573-JEL-APP ECF No.1, PagelD.1 Filed 09/09/21 Page 1of5

5

} UNITED STATES DISTRICT COURT
| KASTERN DISTRICT OF MICHIGAN
! SOUTHERN DIVISION

| UNITED STATES OF AMERICA, Case: 5:21-cr-20573
7 Judge: Levy, Judith E.

| — MJ: Patti, Anthony P
! Plaintiff, Filed: 09-09-2021 At 03:40 PM

V. IND! USA VS WHITE (DP)
VIOL: 21 U.S.C. § 841(a)Q)

‘ JOSHUA ELISHA-DUWANE WHITE, 21 U.S.C. § 841(b)(1)(B) (viii)
| 21 U.S.C. § 841(b)(1)(C)

Defendant.

INDICTMENT
THE GRAND JURY CHARGES:
COUNT ONE
21 U.S.C. §§ 841(a)(1); (b)(1)(B) (viii)
Possession with Intent to Distribute Methamphetamine
On or about March 9, 2021, in the Eastern District of Michigan,
the defendant, JOSHUA ELISHA-DUWANE WHITE, did knowingly

and unlawfully possess with the intent to distribute 5 grams or more of

methamphetamine, its salts, isomers, or salts of its isomers, in violation

of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(B)(viii).

 

 
 

 

Case 5:21-cr-20573-JEL-APP ECF No.1, PagelD.2 Filed 09/09/21 Page 2 of 5

COUNT TWO
21 U.S.C. §§ 841(a)(1); (b)(1)(C)
Possession with Intent to Distribute Cocaine
On or about March 9, 2021, in the Eastern District of Michigan,
the defendant, JOSHUA ELISHA-DUWANE WHITE, did knowingly
and unlawfully possess with the intent to distribute a mixture or
substance containing a detectable amount of cocaine, in violation of
Title 21, United States Code, Sections 841(a)(1) and (b)(1)(C). |
FORFEITURE ALLEGATION
21 U.S.C. § 853; 28 U.S.C. § 2461(c)
Criminal Forfeiture
The allegations contained in Counts One and Two of this
Indictment are hereby re-alleged and incorporated by reference for the
purpose of alleging forfeiture pursuant to Title 21, United States Code,
Section 853.
Upon conviction of any of the offenses alleged in this Indictment,
defendant shall forfeit to the United States, pursuant to Title 21,
United States Code, Section 853, any property constituting, or derived

from, proceeds obtained, directly or indirectly, as a result of the said

violations and any property used, or intended to be used, in any manner

 

 
 

 

Case 5:21-cr-20573-JEL-APP ECF No.1, PagelD.3 Filed 09/09/21 Page 3 of5

or part, to commit, or to facilitate the commission of the named

violations.

If any of the property described in the paragraphs above as being

forfeitable under Title 21, United States Code, Section 853, as a result

of any act or omission of the defendant-

a.
b.

C.
d.

e.

cannot be located upon the exercise of due diligence;
has been transferred to, sold to, or deposited with a third
party;

has been placed beyond the jurisdiction of this Court;
has been substantially diminished in value; or

has been commingled with other property that cannot
be divided without difficulty;

the United States of America, pursuant to Title 21, United States Code,

Section 853(p) and Title 21, United States Code, Section 2461(c), shall

 
 

Case 5:21-cr-20573-JEL-APP ECF No.1, PagelD.4 Filed 09/09/21 Page 4of5

" be entitled to forfeiture of substitute property of defendant up to the

value of the above-described forfeitable property.

THIS IS A TRUE BILL.

| s/ Grand Jury Foreperson
| Grand Jury Foreperson
|
|

SAIMA S. MOHSIN
Acting United States Attorney

 

s/ Benjamin C. Coats
BENJAMIN C. COATS
Chief, Major Crimes Unit

s/ Rosemary Wummel Gardey
ROSEMARY WUMMEL GARDEY
Assistant United States Attorney
211 West Fort Street, Suite 2001
Detroit, Michigan 48226-3220
phone: 313-226-0285

email: rosemary.gardey@usdo}j.gov

Dated: September 9, 2021

 

 

 
 

Case 5:21-cr-20573-JEL-APP ECF No.1, PagelD.5 Filed 09/09/21 Page 5of5

 

United States District Court

ates t Cc Criminal Case Cover Sheet | Case Number
Eastern District of Michigan

 

 

 

NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to complete it accurately in all respects.

 

 

 

 

| | Companion Case Number:
' This may be a companion case based upon LCrR 57.10 (b)(4)': Judge Assigned:
Lives No AUSA’s Initials: C49

 

 

 

Case Title: USA v. Joshua Elisha-Duwane White

County where offense occurred : Washtenaw

Check One: Felony L]Misdemeanor LlPetty
¥_Indictment/ Information --- no prior complaint.
Indictment/ Information --- based upon prior complaint [Case number: ]
Indictment/ Information --- based upon LCrR 57.10 (d) [Complete Superseding section below].

 

 

 

Superseding to Case No: Judge:

[_]Corrects errors; no additional charges or defendants.
[_]Involves, for plea purposes, different charges or adds counts.
[_]Embraces same subject matter but adds the additional defendants or charges below:

Defendant name Charges Prior Complaint (if applicable)

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case.

|
September 9, 2021 Lemna tyme de.

Date Rosemary Wummel Gardey
Assistant Unifed States Attorney Tg

211 W. Fort Street, Suite 2001

Detroit, MI 48226-3277
Phone:313-226-0285

Fax: 313-226-2372

E-Mail address: rosemary.gardey@usdoj.gov
Attorney Bar #; P49019

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same
or related parties are present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases
even though one of them may have already been terminated.

5/16

 

 
